[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              June 19, 2006
                            No. 05-15013                     THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                          BIA No. A77-297-106

MEI SHAO,

                                                                    Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________


                             (June 19, 2006)

Before DUBINA, BLACK and HULL, Circuit Judges.


PER CURIAM:
       Mei Shao petitions for review of the Board of Immigration Appeals’ (BIA’s)

decision affirming the Immigration Judge’s (IJ’s) denial of her application for

withholding of removal and relief under the Immigration and Nationality Act

(INA) and the United Nations Convention Against Torture and Other Cruel,

Inhuman, or Degrading Treatment or Punishment (CAT). Shao, a Chinese citizen,

asserts she is entitled to asylum, withholding of removal, and CAT relief because

she was forced to have an abortion after becoming pregnant out of wedlock. The IJ

denied her application because it found her not credible, and Shao challenges this

determination on appeal.1 After review, we deny Shao’s petition.

       The IJ found Shao was not credible because of material, unexplained

inconsistencies regarding the circumstances surrounding the alleged abortion in her

asylum application, testimony before the IJ, and testimony in prior hearings. The

BIA affirmed this finding.2 We review factual determinations, including

       1
          Shao also challenges the IJ’s determination that she could not establish a well-founded
fear of future persecution because she and her husband could return to China and have a child.
We need not address this argument because, as explained below, the IJ’s adverse credibility
determination is supported by substantial evidence. Furthermore, to the extent Shao argues she
is entitled to relief because the alleged abortion rendered her sterile, we reject this argument.
Shao has failed to provide any evidence that she is no longer able to conceive.
       2
         The Government argues Shao failed to exhaust her administrative remedies with respect
to her challenge to the IJ’s adverse credibility finding. We disagree. In her notice of appeal to
the BIA, Shao stated as a ground for the appeal that the IJ erred in finding her testimony was not
consistent, detailed, and wholly credible. Thus, Shao’s notice of appeal put the BIA on notice
that she was challenging the IJ’s credibility finding, which satisfies the exhaustion requirement
under 8 U.S.C. § 1252(d).
        The Government is correct, however, that Shao failed to exhaust her administrative
remedies in one respect. On appeal, Shao challenges the IJ’s determination that an alleged
                                                   2
credibility determinations, using the substantial evidence test. Forgue v. U.S. Att’y

Gen., 401 F.3d 1282, 1286 (11th Cir. 2005). We will affirm the IJ’s decision if it

“is supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Id. (quotation omitted). We may only reverse if we “find

that the record not only supports that conclusion, but compels it.” Fahim v. U.S.

Att’y Gen., 278 F.3d 1216, 1218 (11th Cir. 2002) (quotation omitted).

       The IJ must make an explicit credibility determination. Yang v. U.S. Att’y

Gen., 418 F.3d 1198, 1201 (11th Cir. 2005). “If the applicant produces no

evidence other than his testimony, an adverse credibility determination is alone

sufficient to support the denial of an asylum application. If, however, the applicant

produces other evidence of persecution, whatever form it may take, the IJ must

consider that evidence, and it is not sufficient for the IJ to rely solely on an adverse

credibility determination in those instances.” Forgue, 401 F.3d at 1287. “Once an

adverse credibility finding is made, the burden is on the applicant alien to show

that the IJ’s credibility decision was not supported by ‘specific, cogent reasons’ or

was not based on substantial evidence.” Id.

       Here, the IJ made an explicit adverse credibility determination and gave

specific, cogent reasons for that determination. The IJ’s findings are supported by


abortion certificate she sought to introduce was not reliable. Shao made no such argument
before the BIA and, therefore, did not exhaust her remedies as to this argument as required by
§ 1252(d).
                                                 3
substantial evidence. A main inconsistency noted by the IJ was the inconsistency

between Shao’s asylum application and her testimony concerning whether she was

employed in China. Contrary to Shao’s argument, the record does not compel the

conclusion that this inconsistency was minor and did not go to the heart of her

claim.3 Shao’s testimony suggests that, because she was always vomiting,

someone at the factory found out she was pregnant and called the authorities.

Thus, her work at the factory is relevant to the discovery of her pregnancy by

family planning officials. Nor does the record compel the conclusion that Shao

provided a plausible explanation for the inconsistency. Although Shao testified

that she worked in China and told her attorneys about her employment, she could

not explain why her application listed her as unemployed. Furthermore, her

explanation that she did not know what the application said and that it was not read

back to her when it was filed with the court is contradicted by her testimony in a

previous hearing that she was aware of the contents of the application and had read

it over.




       3
          Congress recently amended the law regarding credibility determinations, but the law
only applies to applications for asylum filed after May 11, 2005. REAL ID Act of 2005, Pub. L.
No. 109-13, 119 Stat. 231, § 101(h)(2). Under this law, the credibility determination is based on
the totality of the circumstances, which may include inaccuracies or falsehoods that do not go to
the “heart of the applicant’s claim.” Id. at § 101(a)(3). As Shao filed her application in 2000,
the law is not applicable in this case. In any event, we need not decide whether inconsistencies
must always go to the heart of an asylum claim because the inconsistencies here are not minor.
                                                  4
       The record does not otherwise compel reversal of the IJ’s finding. Most

importantly, Shao made no mention of a forced abortion during her initial

interview with immigration officials. Her suggestion that she mentioned the

abortion but the officials did not hear her is contradicted by her sworn statement

that the document containing her interview responses was a full, true, and correct

record of the interrogation. Shao also failed to provide any corroborating evidence

of the alleged abortion, despite having ample time to do so.4 See Yang v. Unites

States Attorney Gen., 418 F.3d 1198, 1201 (11th Cir. 2005) (“The weaker an

applicant’s testimony . . . the greater the need for corroborative evidence.”). Other

than her testimony, Shao submitted only a 2001 Country Report and various

articles. Without credible testimony, however, the Country Report and articles do

not help Shao’s claim. Accordingly, the IJ’s adverse credibility finding is

supported by substantial evidence, and nothing in the record compels this court to

reverse the IJ. We thus deny Shao’s petition for review.

       PETITION DENIED.




       4
        Shao offered an alleged abortion certificate, which the IJ determined was not reliable.
As explained above, we lack jurisdiction to review this determination because Shao failed to
exhaust her administrative remedies.
                                                5